Case 5:16-cv-10444-JEL-MKM ECF No. 1155 filed 05/29/20   PageID.28233     Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

     AGENDA AND NOTICE FOR VIDEO CONFERENCE TO BE
                  HELD ON JUNE 3, 2020

          The Court will hold a Zoom video conference on Wednesday, June

  3, 2020 at 2:00pm to discuss how to proceed with legionella discovery in

  state    and   federal   cases.   The   Zoom   link    is   available     here:

  https://us02web.zoom.us/j/82003291156?pwd=RzIyV1U1ODhsYUoyM09

  xZ0cwTHRaQT09. Meeting ID: 820 0329 1156; Password: 851118.

          The parties may submit a combined document outlining their

  agreement, and if an agreement cannot be reached, then their positions,

  by Monday, June 1, 2020 at 2:00pm. Counsel for McLaren will take the

  lead in preparing and submitting this document.
Case 5:16-cv-10444-JEL-MKM ECF No. 1155 filed 05/29/20   PageID.28234   Page 2 of 3




        The following is a reminder of your responsibilities and Judge

  Levy’s policy concerning virtual court proceedings.

  Technical Responsibilities:
     The Court will not provide technical assistance for testing or
       troubleshooting. Additionally, the Court will not provide time
       during the proceeding to troubleshoot issues.
     Participants should take time prior to the call to become familiar
       with Zoom. Make sure your device is working properly.
     Directions, tutorials, and technical support to test your device and
       network prior to the proceeding can be found at Zoom.us.
      Participants should use a good LAN, WiFi, or substantial LTE
        connection to ensure a quality call. (Note: mobile data users may
        incur cellular carrier charges which are the responsibility of the
        participant.)

  Judge Levy’s Policy:
      If the hearing is an in-court proceeding, it will be considered the
       same as the courtroom. If the hearing is on the record, then a court
       reporter will be present. This hearing will not be on the record.
      No audio or other recordings of the proceeding are permitted.
      Appropriate conduct is always required. Please be courteous and
       patient.
      Please take care to mute your sound when you are not speaking so
       as to eliminate background noise for the court reporter and
       participants.

  Best practices for video proceedings:
     Use your full name in the display portion of the video window, if
       applicable. This helps the reporter to identify who is speaking.
     Mute when not speaking to eliminate background noise (e.g., dog
       barking, kids playing, sirens, etc). This will help prevent

                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1155 filed 05/29/20   PageID.28235   Page 3 of 3




         interruptions and improve the quality of the audio for the Court
         Reporter.
        Unmute only when necessary to speak. For Zoom, use the space bar
         to temporarily unmute when saying something brief.
        Avoid rustling papers and other extraneous sounds, such as audible
         email notifications while unmuted.
        Speak one at a time. Just like in the courtroom, interrupting can
         render both speakers unintelligible.
        When speaking, try to look directly at the camera, not at the screen.
        Position the camera at eye level or slightly above eye level.
        Be mindful of what is behind you. A solid neutral wall is ideal.
        Have proper lighting. Avoid having light behind you, such as a
         window, or directly overhead. Ideally, position a lamp, or sit facing
         a window, where light is directly on your face.
         IT IS SO ORDERED.

  Dated: May 29, 2020                       s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge


                        CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on May 29, 2020.

                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                        3
